DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-24 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have an apparatus for additively manufacturing three dimensional objects that includes a suction device  and an inertization device, wherein the inertization device is connected to the suction device, wherein the inertization device comprises at least one process gas outlet adapted to guide at least one part of an inertization stream of process gas to a restricted region of a process chamber; at least one slit like opening extending circumferentially along the circumference of the base body; a diameter of a suction channel along an inner circumference of the base body increases gradually (snail-like); and a build plane/platform is located in or below and adjacent the inner suction volume. 
The closest prior art teaches to removal residue from 3D printers using inert gases in small areas using gas flow and ports of various shapes (US 2016/0311025, Figs. 1-4 as explained at paras. 0031-38; US 2019/0299289, Fig. 1; US 2016/0136731, Fig. 1; US 2018/0029122, Fig. 8; US 2010/0044547, Fig. 12A; US 2018/0333919, Figs. 1-2), but fails to teach or suggest the suction device of the instant claims.  In particular, the prior art fails to teach or suggest the slits . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743